         Case 1:18-cr-00633-EK Document 275 Filed 04/16/21 Page 1 of 1 PageID #: 2359




DOCKET NUMBER:            CR 18-0633

                                  CRIMINAL CAUSE FOR Oral Argument
BEFORE JUDGE: Eric R. Komitee, USDJ                DATE: 4/16/21           TIME IN COURT 2 Hrs
DEFENDANT=S NAME: Aleksandr Zhukov                 DEFENDANT'S #: 1
■   Present   ‘    Not Present                     ■   Custody    ‘             Not Custody
DEFENSE COUNSEL: Zachary Margulis-Ohnuma,Tess Cohen, Bejamin Notterman, Oksana Tuncer
‘   Federal Defender ■    CJA               ‘     Retained
A.U.S.A.: Saritha Komatireddy, Artie McConnell, Alexander Mindlin, Mark Rubins (case agent)
CASE MANAGER: Alicia Guy
COURT REPORTER: Michele Nardone
INTERPRETER: Yana Agoureev, Nelly Alishaev LANGUAGE: Russian
‘      Initial Appearance                                  ‘   Revocation of Supervised Release evidentiary
‘      Status Conference                                   ‘   Revocation of Supervised Release non-
‘      Telephone Conference                                    evidentiary
‘      Voir Dire Begun              ‘       Voir Dire Held     ‘       Jury selection       ‘       Jury trial
‘      Jury Trial Death Penalty     ‘       Sentence enhancement Phase         ‘      Bench Trial Begun
‘      Bench Trial Held             ‘       Bench Trial Completed          ■    Motion Hearing Non
                                                                                       Evidentiary
‘    Other Evidentiary Hearing Contested    TYPE OF HEARING
UTILITIES
‘    ~Util-Plea Entered          ‘       ~Util-Add terminate Attorneys          ‘      ~Util-Bond Set/Reset
‘    ~Util-Terminate Parties     ‘       ~Util-Set/Reset Hearings


TEXT: The Court granted the government's motion to permit Witness 2 to testify by live two-way video
teleconference and reserved decision on the remaining motions in limine.
